ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

EFFECT OF AWARDS OF
COMPENSATION MADE BY THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

ADVISORY OPINION OF JULY 13th, 1954

1954

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

EFFET DE JUGEMENTS DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES
ACCORDANT INDEMNITE

AVIS CONSULTATIF DU 13 JUILLET 1954
This Opinion should be cited as follows :

“Effect of awards of compensation made by the U.N. Administrative
Tribunal, Advisory Opinion of July 13th, 1954:
I.C.J. Reports 1954, D. 47.”

Le présent avis doit être cité comme suit :

« Effet de jugèments du tribunal administratif des N. U. accordant
indemnité, Avis consultatif du 13 juillet 1054 :
C.J. J. Recueil 1954, p. 47.»

 

Sales number 120
N° de vente:

 

 

 
1954
July 13th
General List:
No. 21

47

INTERNATIONAL COURT OF JUSTICE

YEAR 1954
July 13th, 1954

EFFECT OF AWARDS OF
COMPENSATION MADE BY THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

Definition of first question put to the Court : its limited scope.

Examination of the texts upon which the answer depends : Statute
of the Administrative Tribunal, Staff Regulations and Staff Rules.
— Nature of the Tribunal.— Character and effect of tts awards.—
Parties to the contract of service.— Parties bound by the awards.—
Question of power of review.

Examination of principal arguments in favour of the view that the
General Assembly is entitled to refuse to give effect to awards : provisions
of Charter ; power of the Organization, and in particular of the General
Assembly, to establish a tribunal to deal with disputes between the
Organization and staff members ; effect of awards of this Tribunal
as regards the General Assembly itself ; nature and consequences of the
budgetary powers of the General Assembly ; delimitation by the General
Assembly of the respective powers of the Secretary-General and of the
Tribunal ; relevance of decision of the League of Nations in 1946.

ADVISORY OPINION

Present : President Sir Arnold MCN AIR ; Vice-President GUERRERO;

Judges ALVAREZ, HACKWORTH, WINIARSKI, KLAESTAD,
Bapawl, Reap, Hsu Mo, Levi CARNEIRO, ARMAND-
Ucox, Koyevnikov ; Deputy-Registray GARNIER-COIGNET.
48 AWARDS OF ADMIN. TRIBUNAL (OPINION OF I3 VII 54)

In the matter of the Effect of Awards of Compensation made
by the United Nations Administrative Tribunal, submitted to the
Court for advisory opinion at the request of the General Assembly
of the United Nations,

THE Court,
composed as above,

gives the following Advisory Opinion :

With a letter of December 16th, 1953, which was filed in the
Registry on December 21st, the Secretary-General of the United
Nations transmitted to the Court a certified true copy of a Reso-
lution of the General Assembly of the United Nations of Decem-
ber oth, 1953, which was in the following terms:

“The General Assembly,

Considering the request for a supplementary appropriation of
$179,420, made by the Secretary-General in his report (A/2534)
for the purpose of covering the awards made by the United Nations
Administrative Tribunal in eleven cases numbered 26, and 37 to 46
inclusive,

Considering the concurrence in that appropriation by the Advi-
sory Committee on Administrative and Budgetary Questions
contained in its twenty-fourth report to the eighth session of the
General Assembly (A/2580),

Considering, nevertheless, that important legal questions have
been raised in the course of debate in the Fifth Committee with
respect to that appropriation,

Decides

To submit the following legal questions to the International
Court of Justice for an advisory opinion :

(1) Having regard to the’Statute of the United Nations Adminis-
trative Tribunal and to any other relevant instruments and
to the relevant records, has the General Assembly the right
on any grounds to refuse to give effect to an award of com-
pensation made by that Tribunal in favour of a staff member
of the United Nations whose contract of service has been
terminated without his assent ?

(2) If the answer given by the Court to question (I) is in the
affirmative, what are the principal grounds upon which the
General Assembly could lawfully exercise such a right ?”’

The letter of the Secretary-General of the United Nations with
the annexed Resolution was communicated on December 24th,
1953, to all States entitled to appear before the Court, in accordance
with Article 66, paragraph 1, of the Statute. The Court was not
sitting and the President considered that the States Members of

5
49 AWARDS OF ADMIN. TRIBUNAL (OPINION OF 13 VII 54)

the United Nations and the International Labour Organisation
were likely to be able to furnish information on the questions
referred to the Court. Accordingly, the Registrar, in conformity
with Article 66, paragraph 2, of the Statute, notified these States
and the International Labour Organisation on January 14th,
1954, that the Court was prepared to receive written statements
from them within a time-limit fixed by an Order of the same date
at March 15th, 1954.

The following availed themselves of this opportunity to present
written statements: The International Labour Organisation and
the Governments of France, Sweden, the Netherlands, Greece,
the United Kingdom of Great Britain and Northern Ireland, the
United States of America, the Philippines, Mexico, Chile, Iraq,
the Republic of China, Guatemala, Turkey and Ecuador. The
Governments of Canada, the Union of Soviet Socialist Republics,
Yugoslavia, Czechoslovakia and Egypt, while not submitting
written statements, drew attention to the views expressed by their
representatives in the General Assembly when the question which
has given rise to the request for an Advisory Opinion was debated
there.

In accordance with Article 65, paragraph 2, of the Statute, the
Secretary-General of the United Nations transmitted to the Court
the documents likely to throw light upon the question. He also
submitted a written statement.

Public hearings were held on June roth, 11th, 12th and 14th,
1954, for the purpose of hearing oral statements. The following
addressed the Court in the order which was decided by the President
of the Court in consultation with them :

Mr. C. A. Stavropoulos, Principal Director in charge of the Legal
Department of the Secretariat, representing the Secretary-General
of the United Nations ;

The Honorable Herman Phleger, Legal Adviser of the Depart-
ment of State, representing the Government of the United States
of America ;

M. Paul Reuter, Professor of the Faculty of Law of Paris, Assist-
ant Legal Adviser of the Ministry for Foreign Affairs, representing
the Government of the French Republic ;

Professor Jean Spiropoulos, Legal Adviser of the Ministry for
Foreign Affairs, representing the Hellenic Government ;

The Right Honourable Sir Reginald Manningham-Buller,
Q.C., M.P., Solicitor-General, representing the Government of the
United Kingdom of Great Britain and Northern Ireland ;

M. A. J. P. Tammes, Professor of International Law at the
University of Amsterdam, representing the Government of the
Netherlands.
50 AWARDS OF ADMIN. TRIBUNAL (OPINION OF I3 VII 54)

*
* *

The first Question submitted to the Court is as follows :

“Having regard to the Statute of the United Nations Adminis-
trative Tribunal and to any other relevant instruments and to the
relevant records, has the General Assembly the right on any
grounds to refuse to give effect to an award of compensation made
by that Tribunal in favour of a staff member of the United Nations
whose contract of service has been terminated without his assent ?”

This Question is strictly limited in scope. It relates solely to
an award made by the Administrative Tribunal of the United
Nations in favour of a staff member of the United Nations whose
contract of service has been terminated without his assent. Accord-
ing to Article 2, paragraph 1, of the Statute of that Tribunal, it
“shall be competent to hear and pass judgment upon applications
alleging non-observance of contracts of employment of staff
members of the Secretariat of the United Nations or of the terms
of appointment of such staff members”. A comparison between
this provision and the terms of the first Question submitted to
the Court shows that an award as defined by that Question must
be considered as falling within the competence of the Tribunal as
defined by Article 2. A claim arising out of the termination of a
contract of service without the assent of the staff member must,
in fact, either fall within the term ‘‘non-observance of contracts
of employment”, or relate to “the terms of appointment” of the
staff member. The Question concerns, in other words, only awards
which are made within the limits of the competence of the Tri-
bunal as determined by Article 2. The Court does not therefore
seem to be requested to express its view with regard to awards
which may exceed the scope of that statutory competence.

In the Resolution by which the present Advisory Opinion is
requested, the General Assembly refers to the request for a supple-
mentary appropriation made in a report of the Secretary-General
for the purpose of covering the awards made by the Administrative
Tribunal in eleven cases. It also refers to the concurrence in that
appropriation by the Advisory Committee on Administrative and
Budgetary Questions in its report to the General Assembly, and
the first Question refers to the Statute of that Tribunal and “to
any other relevant instruments and to the relevant records”. In
none of these reports or relevant records is to be found any sug-
gestion indicating that the Tribunal, when rendering its awards
in those eleven cases, was not legally constituted according to
the provisions of Article 3 of its Statute. In such circumstances
the Court understands that the first Question submitted to it
contemplates awards made by a properly constituted Tribunal.

7
SI AWARDS OF ADMIN. TRIBUNAL (OPINION OF 13 VII 54)

It is true that by this Question the Court is requested to say
whether the General Assembly has the right to refuse to give effect
to an award “‘on any grounds’. But it is difficult to hold that the
General Assembly, by inserting these words, intended to modify
the meaning which naturally follows from the other terms of the
Question and from the above-mentioned considerations contained
in its Resolution. The Court will, however, come back to this
matter later in another connection.

The first Question is further limited to awards which grant
compensation to a staff member, and it relates solely to awards
in favour of a staff member whose contract of service has been
terminated without his assent. It does not include awards in other
disputes arising out of a contract of service. The Court is requested
to say whether the General Assembly has the right to refuse to
give effect to an award as defined by the Question. The term
“right” must signify legal right. The Court is asked to say whether
the General Assembly is legally entitled to refuse to give effect to
such awards. The Court is not called upon to express any view
with regard to the particular awards which have given rise to
the present Advisory Opinion.

This examination of the first Question shows that the Court
is requested to consider the general and abstract question whether
the General Assembly is legally entitled to refuse to give effect
to an award of compensation made by the Administrative Tribunal,
properly constituted and acting within the limits of its statutory
competence. The answer to this question depends on the provisions
of the Statute of the Tribunal as adopted by the General Assembly
on November 24th, 1949, and on the Staff Regulations and Rules
as in force on December oth, 1953. But the Court will also take
into account the amendments which were made to the Statute
on the latter date. The Court will first consider whether the
Tribunal is established either as a judicial body, or as an advisory
organ or a mere subordinate committee of the General Assembly.

Article x of the Statute provides: “A Tribunal is established
by the present Statute to be known as the United Nations
Administrative Tribunal.’’ This Tribunal shall, according to
Article 2, paragraph 1, “‘be competent to hear and pass judgment
upon applications’, whereupon the paragraph determines the
limits of the Tribunal’s competence as already mentioned above.

Article 2, paragraph 3, prescribes:

“In the event of a dispute as to whether the Tribunal has com-
petence, the matter shall be settled by the decision of the Tri-
bunal.”

Article 10 contains the following provisions :

“2, The judgments shall be final and without appeal.’
“3. The judgments shall state the reasons on which they are
based.”
52 AWARDS OF ADMIN. TRIBUNAL (OPINION OF 13 VII 54)

These provisions and the terminology used are evidence of the
judicial nature of the Tribunal. Such terms as “tribunal”, “judg-
ment”, competence to “pass judgment upon applications”, are
generally used with respect to judicial bodies. The above-mentioned
provisions of Articles 2 and 10 are of an essentially judicial character
and conform with rules generally laid down in statutes or laws
issued for courts of justice, such as, for instance, in the Statute
of the International Court of Justice, Article 36, paragraph 6,
Article 56, paragraph x, Article 60, first sentence. They provide
a striking contrast to Staff Rule 111.1 of the United Nations,
which provides :

“A Joint Appeals Board is established to consider and advise
the Secretary-General regarding appeals filed under the terms of
Staff Regulation 11.1 by staff members serving at Headquarters.”

The Statute of the Administrative Tribunal contains no similar
provision attributing an advisory character to its functions, nor
does it in any way limit the independence of its activity. The
independence of its members is ensured by Article 3, paragraph 5,
which provides :

“No member of the Tribunal can be dismissed by the General
Assembly unless the other members are of the unanimous opinion
that he is unsuited for further service.”

The original Statute, as adopted on November 24th, 1940,
contained in Article 9 the following provisions :

“If the Tribunal finds that the application is well founded, it
shall order the rescinding of the decision contested or the specific
performance of the obligation invoked; but if, in exceptional
circumstances, such rescinding or specific performance is, in the
opinion of the Secretary-General, impossible or inadvisable, the
Tribunal shall within a period of not more than sixty days order
the payment to the applicant of compensation for the injury sus-
tained. The applicant shall be entitled to claim compensation in
lieu of rescinding of the contested decision or specific performance...”

These provisions were amended on December gth, 1953. Article 9
now provides in paragraph 1:

“If the Tribunal finds that the application is well founded, it
shall order the rescinding of the decision contested or the specific
performance of the obligation invoked. At the same time the
Tribunal shall fix the amount of compensation to be paid to the
applicant for the injury sustained should the Secretary-General,
within thirty days of the notification of the judgment, decide, in
the interest of the United Nations, that the applicant shall be
compensated witheut further action being taken in his case;
provided that such compensation shall not exceed the equivalent
of two years’ net base salary of the applicant. The Tribunal may,
however, in exceptional cases, when it considers it justified, order
53 AWARDS OF ADMIN, TRIBUNAL (OPINION OF I3 VII 54)

the payment of a higher indemnity. A statement of the reasons for
the Tribunal’s decision shall accompany each such order.”

These provisions prescribe both in the original and in the amended
text that the Tribunal shall, if it finds that the application is well
founded, order the rescinding of the decision contested or the
specific performance of the obligation invoked. As the power to
issue such orders to the chief administrative officer of the Organi-
zation could hardly have been conferred on an advisory organ or
a subordinate committee, these provisions confirm the judicial
character of the Tribunal. The amended text contains certain
modifications of the Tribunal’s powers and procedure, but these
modifications have no bearing upon the judicial nature of its
functions.

This examination of the relevant provisions of the Statute shows
that the Tribunal is established, not as an advisory organ or a
mere subordinate committee of the General Assembly, but as an
independent and truly judicial body pronouncing final judgments
without appeal within the limited field of its functions.

According to a well-established and generally recognized prin-
ciple of law, a judgment rendered by such a judicial body is ves
judicata and has binding force between the parties to the dispute.
It must therefore be examined who are to be regarded as parties
bound by an award of compensation made in favour of a staff
member of the United Nations whose contract of service has been
terminated without his assent.

Such a contract of service is concluded between the staff member
concerned and the Secretary-General in his capacity as the chief
administrative officer of the United Nations Organization, acting
on behalf of that Organization as its representative. When the
Secretary-General concludes such a contract of service with a staff
member, he engages the legal responsibility of the Organization,
which is the juridical person on whose behalf he acts. If he termi-
nates the contract of service without the assent of the staff member
and this action results in a dispute which is referred to the Adminis-
trative Tribunal, the parties to this dispute before the Tribunal are
the staff member concerned and the United Nations Organization,
represented by the Secretary-General, and these parties will become
bound by the judgment of the Tribunal. This judgment is, according
to Article 10 of the Tribunal’s Statute, final and without appeal.
The Statute has provided for no kind of review. As this final
judgment has binding force on the United Nations Organization
as the juridical person responsible for the proper observance of
the contract of service, that Organization becomes legally bound
to carry out the judgment and to pay the compensation awarded to
the staff member. It follows that the General Assembly, as an organ
of the United Nations, must likewise be bound by the judgment.

10
54 AWARDS OF ADMIN. TRIBUNAL (OPINION OF 13 VII 54)

This view is confirmed by express provisions in the Statute of
the Administrative Tribunal. Article 9 in the original Statute
of 1949 provided :

“In any case involving compensation, the amount awarded
shall be fixed by the Tribunal and paid by the United Nations or,
as appropriate, by the specialized agency participating under
Article 12.”

A similar provision is contained in Article 9, paragraph 3, of
the amended Statute. Both provisions show that the payment of
an amount of compensation awarded by the Tribunal is an obli-
gation of the United Nations as a whole or, as the case may be,
of the specialized agency concerned.

Article 12 is based on the same legal considerations. It provides
that the competence of the Tribunal may be extended to any
specialized agency brought into relationship with the United
Nations upon the terms established by a special agreement to be
made with each such agency by the Secretary-General of the United
Nations, and it continues :

“Each such special agreement shall provide that the agency
concerned shall be bound by the judgments of the Tribunal and be
responsible for the payment of any compensation awarded by the
Tribunal in respect of a staff member of that agency...”

*

As mentioned above, the Statute of the Administrative Tribunal
has not provided for any kind of review of judgments, which
according to Article 10, paragraph 2, shall be final and without
appeal. This rule is similar to the corresponding rule in the Statute
of the Administrative Tribunal of the League of Nations, Arti-
cle VI, paragraph 1, which equally prescribed that ‘judgments shall
be final and without appeal’. The report of the Supervisory
Commission, proposing the Statute of this Tribunal of the League
of Nations, shows that the omission of any provision for a review
of judgments was deliberate. The report stated :

“No provision for the revision of judgments of the Tribunal is
inserted in the statute. It is considered that, in the interests of
finality and of the avoidance of vexatious proceedings, the Tri-
bunal’s judgments should be final and without appeal as is provided
in Article VI, paragraph 1.”

It is likewise the result of a deliberate decision that no provision
for review of the judgments of the United Nations Administrative
Tribunal was inserted in the Statute of that Tribunal. According
to the official records of the General Assembly, Fifth Committee
meeting on November 15th, 1946, the representative of Belgium
asked the rapporteur of that Committee

It
55 AWARDS OF ADMIN. TRIBUNAL (OPINION OF I3 VII 54)

“whether the decisions of the administrative tribunal would be
final or whether they would be subject to a revision by the General
Assembly”.

The rapporteur replied

“that according to the draft Statute as prepared by the Advisory
Committee, there could be no appeal from the administrative
tribunal. The Advisory Committee feared an adverse effect on the
morale of the staff if appeal beyond the administrative tribunal
delayed the final decision in a case which had already been heard
before organs within the Secretariat created for that purpose.”

The General Assembly could, when it adopted the Statute, have
provided for means of redress, but it did not do so. Like the Assem-
bly of the League of Nations it refrained from laying down any
exception to the rule conferring on the Tribunal the power to pro-
nounce final judgments without appeal.

This rule contained in Article 10, paragraph 2; cannot however
be considered as excluding the Tribunal from itself revising a judg-
ment in special circumstances when new facts of decisive importance
have been discovered ; and the Tribunal] has already exercised this.
power. Such a strictly limited revision by the Tribunal itself cannot
be considered as an ‘‘appeal” within the meaning of that Article and
would conform with rules generally provided in statutes or laws.
issued for courts-of justice, such as for instance in Article 61 of the
Statute of the International Court of Justice.

It may be asked whether the General Assembly would in certain.
exceptional circumstances be legally entitled to refuse to give effect
to awards of compensation made by the Administrative Tribunal.
The first Question submitted to the Court asks, in fact, whether the
General Assembly has the right to refuse to do so “‘on any grounds’.
When the Court defined the scope of that Question above, it arrived.
at the conclusion that the Question refers only to awards of com-
pensation made by the Administrative Tribunal, properly consti-
tuted and acting within the limits of its statutory competence, and
the previous observations of the Court are based upon that ground.
If, however, the General Assembly, by inserting the words ‘’on any
grounds”, intended also to refer to awards made in excess of the
Tribunal’s competence or to any other defect which might vitiate
an award, there would arise a problem which calls for some general
observations.

This problem would not, as has been suggested, raise the question
of the nullity of arbitral awards made in the ordinary course of
arbitration between States. The present Advisory Opinion deals with
a different legal situation. It concerns judgments pronounced by a
permanent judicial tribunal established by the General Assembly,

12
56 AWARDS OF ADMIN. TRIBUNAL (OPINION OF 13 VII 54)

functioning under a special statute and within the organized legal
system of the United Nations, and dealing exclusively with internal
disputes between the members of the staff and the United Nations
represented by the Secretary-General. In order that the judgments
pronounced by such a judicial tribunal could be subjected to
review by any body other than the tribunal itself, it would be
necessary, in the opinion of the Court, that the statute of that
tribunal or some other legal instrument governing it should contain
an express provision to that effect. The General Assembly has the
power to amend the Statute of the Administrative Tribunal by
virtue of Article 11 of that Statute and to provide for means of
redress by another organ. But as no such provisions are inserted
in the present Statute, there is no legal ground upon which the
General Assembly could proceed to review judgments already
pronounced by that Tribunal. Should the General -Assembly con-
template, for dealing with future disputes, the making of some pro-
vision for the review of the awards of the Tribunal, the Court is of
opinion that the General Assembly itself, in view of its composition
and functions, could hardly act as a judicial organ—considering
the arguments of the parties, appraising the evidence produced by
them, establishing the facts and declaring the law applicable to
them—all the more so as one party to the disputes is the United
Nations Organization itself.

x +

The Court must now examine the principal contentions which
have been put forward, in the written and in the oral statements,
by the Governments that take the position that there are grounds
which would justify the General Assembly in refusing to give effect
to awards of the Administrative Tribunal.

The legal power of the General Assembly to establish a tribunal
competent to render judgments binding on the United Nations has
been challenged. Accordingly, it is necessary to consider whether
the General Assembly has been given this power by the Charter.

There is no express provision for the establishment of judicial
bodies or organs and no indication to the contrary. However, in its
Opinion— Reparation for Injuries suffered in the Service of the United
Nations, Advisory Opinion : I.C.J. Reports 1949, p. 182—the Court
said :

“Under international law, the Organization must be deemed
to have those powers which, though not expressly provided in

the Charter, are conferred upon it by necessary implication as
being essential to the performance of its duties.”’

The Court must therefore begin by enquiring whether the provi-
sions of the Charter concerning the relations between the staff
members and the Organization imply for the Organization the power
to establish a judicial tribunal to adjudicate upon disputes arising
out of the contracts of service.

13
57 AWARDS OF ADMIN. TRIBUNAL (OPINION OF 13 VII 54)

Under the provisions of Chapter XV of the Charter, the Secreta-
riat, which is one of the principal organs of the United Nations,
comprises the Secretary-General and the staff. The Secretary-
General is appointed by the Géneral Assembly, upon the recommen-
dation of the Security Council, and he is “the chief administrative
officer of the Organization”. The staff members are “appointed by
the Secretary-General under regulations established by the General
Assembly”. In the words of Article 101 (3) of the Charter, “The
paramount consideration in the employment of the staff and in the
determination of the conditions of service shall be the necessity of
securing the highest standards of efficiency, competence and integ-
rity”.

The contracts of service between the Organization and the staff
members are contained in letters of appointment. Each appoint-
ment is made subject to terms and conditions provided in the Staff
Regulations and Staff Rules, together with such amendments as may
be made from time to time.

When the Secretariat was organized, a situation arose in which
the relations between the staff members and the Organization
were governed by a complex code of law. This code consisted of
the Staff Regulations established by the General Assembly, defining
the fundamental rights and obligations of the staff, and the Staff
Rules, made by the Secretary-General in order to implement
the Staff Regulations. It was inevitable that there would be
disputes between the Organization and staff members as to their
rights and duties. The Charter contains no provision which author-
izes any of the principal organs of the United Nations to adjudicate
upon these disputes, and Article 105 secures for the United Nations
jurisdictional immunities in national courts. It would, in the
opinion of the Court, hardly be consistent with the expressed aim of
the Charter to promote freedom and: justice for individuals and
with the constant preoccupation of the United Nations Organi-
zation to promote this aim that it should afford no judicial or
arbitral remedy to its own staff for the settlement of any disputes
which may arise between it and them.

In these circumstances, the Court finds that the power to
establish a tribunal, to do justice as between the Organization
and the staff members, was essential to ensure the efficient working
of the Secretariat, and to give effect to the paramount consider-
ation of securing the highest standards of efficiency, competence
and integrity. Capacity to do this arises by necessary intendment
out of the Charter.

The existence of this capacity leads to the further enquiry
as to the agency by which it may be exercised. Here, there can
be no room for doubt.

14
58 AWARDS OF ADMIN. TRIBUNAL (OPINION OF 13 VII 54)

In Article 7 of the Charter, after naming the six principal organs,
it is provided in paragraph (2):
“Such subsidiary organs as may be found necessary may be
established in accordance with the present Charter.”

Article 22 provides :

“The General Assembly may establish such subsidiary organs
as it deems necessary for the performance of its functions.”

Further, in Article 101, paragraph 3, the General Assembly is
given power to regulate staff relations :

“The Staff shall be appointed by the Secretary-General under
regulations established by the General Assembly.”

Accordingly, the Court finds that the power to establish a
tribunal to do justice between the Organization and the staff
members may be exercised by the General Assembly.

+

But that does not dispose of the problem before the Court.
Some of the Governments that take the position that there are
grounds which would justify the General Assembly in refusing
to give effect to awards, agree that the powers of the General
Assembly, and particularly its power to establish regulations
under Article 101, imply the power to set up an administrative
tribunal. They agree that the General Assembly would be able
to establish a tribunal competent to hear and decide staff griev-
ances, to prescribe its jurisdiction, and to authorize it to give a
final decision, in the sense that no appeal could be taken as of
right. They nevertheless contend that the implied power does not
enable the General Assembly to establish a tribunal with authority
to make decisions binding on the General Assembly itself.

In the first place, it is contended that there was no need to go so
far, and that an implied power can only be exercised to the extent
that the particular measure under consideration can be regarded as
absolutely essential. There can be no doubt that the General Assem-
bly in the exercise of its power could have set up a tribunal without
giving finality to its judgments. In fact, however, it decided, after
long deliberation, to invest the Tribunal with power to render judg-
ments which would be “‘final and without appeal’, and which would
be binding on the United Nations. The precise nature and scope of
the measures by which the power of creating a tribunal was to be
exercised, was a matter for determination by the General Assembly
alone.

15
59 AWARDS OF ADMIN. TRIBUNAL (OPINION OF I3 VII 54)

*

In the second place, it has been argued that, while an implied
power of the General Assembly to establish an administrative tri-
. bunal may be both necessary and essential, nevertheless, an implied
power to impose legal limitations upon the General Assembly’s
express Charter powers is not legally admissible.

It has been contended that the General Assembly cannot, by
establishing the Administrative Tribunal, divest itself of the power
conferred by paragraph (1) of Article 17 of the Charter, which reads :

“The General Assembly shall consider and approve the budget
of the Organization.”

This provision confers a power on the General Assembly, for the
exercise of which Article 18 requires the vote of a two-thirds major-
ity. Accordingly, the establishment of a tribunal competent to
make an award of compensation to which the General Assembly
was bound to give effect would, it has been argued, contravene the
provisions relating to the budgetary power. The Court is unable to
accept this contention.

The Court notes that Article 17 of the Charter appears in a
section of Chapter IV relating to the General Assembly, which
is entitled “Functions and Powers”. This Article deals with a
function of the General Assembly and provides for the consid-
eration and approval by it of the budget of the Organization.
Consideration of the budget is thus an act which must be per-
formed and the same is true of its approval, for without such
approval there can be no budget.

But the function of approving the budget does not mean that
the General Assembly has an absolute power to approve or
disapprove the expenditure proposed to it; for some part of
that expenditure arises out of obligations already incurred by
the Organization, and to this extent the General Assembly has
no alternative but to honour these engagements. The question,
therefore, to be decided by the Court is whether these obligations
comprise the awards of compensation made by the Administrative
Tribunal in favour of staff members. The reply to this question
must be in the affirmative. The obligatory character of these
awards has been established by the considerations set out above
relating to the authority of ves judicata and the binding effect
of the judgments of this Tribunal upon the United Nations
Organization. .

The Court therefore considers that the assignment of the budg-
etary function to the General Assembly cannot be regarded as
conferring upon it the right to refuse to give effect to the obligation
arising out of an award of the Administrative Tribunal.

16
60 AWARDS OF ADMIN. TRIBUNAL (OPINION OF I3 VII 54)

*

It has also been contended that the implied power of the General
Assembly to establish a tribunal cannot be carried so far as to
enable the tribunal to intervene in matters falling within the prov-
ince of the Secretary-General. The Court cannot accept this con-
tention.

The General Assembly could at all times limit or control the
powers of the Secretary-General in staff matters, by virtue of the
provisions of Article ror. Acting under powers conferred by the
Charter, the General Assembly authorized the intervention of the
Tribunal to the extent that such intervention might result from the
exercise of jurisdiction conferred upon the Tribunal by its Statute.
Accordingly, when the Tribunal decides that particular action by
the Secretary-General involves a breach of the contract of service,
it is in no sense intervening in a Charter power of the Secretary-
General, because the Secretary-General’s legal powers in staff
matters have already been limited in this respect by the General
Assembly.

*

A similar problem is involved in the contention that the General]
Assembly cannot authorize and the Secretary-General cannot enter
into contracts of service which are not in conformity with the
Charter. The Staff Regulations are made a part of the contracts of
service and No. 11.2 reads as follows :

“The United Nations Administrative Tribunal shall, under
conditions prescribed in its Statute, hear and pass judgment upon
applications from staff members alleging non-observance of their
terms of appointment, including all pertinent regulations and
rules.”

It is contended that the incorporation, in the contracts of service,
of the right to rely on the Statute of the Administrative Tribunal
would conflict with the powers conferred on the General Assembly
and on the Secretary-General by the Charter. In view of the fore-
going considerations, the Court cannot accept this contention. There
can be no doubt that, by virtue of the terms thus incorporated in the
contracts of service, and so long as the Statute of the Administrative
Tribunal in its present form is in force, the staff members are entitled
to resort to the Tribunal and rely on its judgments.

-*

In the third place, the view has been put forward that the
Administrative Tribunal is a subsidiary, subordinate, or secondary
organ ; and that, accordingly, the Tribunal’s judgments cannot
bind the General Assembly which established it.

17
61 AWARDS OF ADMIN. TRIBUNAL (OPINION OF 13 VII 54)

This view assumes that, in adopting the Statute of the Adminis-
trative Tribunal, the General Assembly was establishing an organ
which it deemed necessary for the performance of its own functions.
But the Court cannot accept this basic assumption. The Charter
does not confer judicial functions on the General Assembly and
the relations between staff and Organization come within the scope
of Chapter XV of the Charter. In the absence of the establishment
of an Administrative Tribunal, the function of resolving disputes
between staff and Organization could be discharged by the Secretary-
General by virtue of the provisions of Articles 97 and rox. Accord-
ingly, in the three years or more preceding the establishment of
the Administrative Tribunal, the Secretary-General coped with this
problem by means of joint administrative machinery, leading to
ultimate decision by himself. By establishing the Administrative
Tribunal, the General Assembly was not delegating the performance
of its own functions : it was exercising a power which it had under
the Charter to regulate staff relations. In regard to the Secretariat,
the General Assembly is given by the Charter a power to make
regulations, but not a power to adjudicate upon, or otherwise deal
with, particular instances.

It has been argued that an authority exercising a power to make
regulations is inherently incapable of creating a subordinate body
competent to make decisions binding its creator. There can be no
doubt that the Administrative Tribunal is subordinate in the
sense that the General Assembly can abolish the Tribunal by
repealing the Statute, that it can amend the Statute and provide
for review of the-future decisions of the Tribunal and that it can
amend the Staff Regulations and make new ones. There is no lack
of power to deal effectively with any problem that may arise.
But the contention that the General Assembly is inherently inca-
pable of creating a tribunal competent to make decisions binding
on itself cannot be accepted. It cannot be justified by analogy to
national laws, for it is common practice in national legislatures
to create courts with the capacity to render decisions legally
binding on the legislatures which brought them into being.

The question cannot be determined on the basis of the description
of the relationship between the General Assembly and the Tribunal,
that is, by considering whether the Tribunal is to be regarded as
a subsidiary, a subordinate, or a secondary organ, or on the basis
of the fact that it was established by the General Assembly. It
depends on the intention of the General Assembly in establishing
the Tribunal, and on the nature of the functions conferred upon
it by its Statute. An examination of the language of the Statute
of the Administrative Tribunal has shown that the General Assem-
bly intended to establish a judicial body ; moreover, it had the
legal capacity under the Charter to do so.

18
62 AWARDS OF ADMIN. TRIBUNAL (OPINION OF I3 VII 54)

*

The view has been advanced that the Court should follow
what has been called the precedent established by the League
of Nations in 1946. On that occasion, the Assembly of the League
rejected certain awards of its Administrative Tribunal. It is
unnecessary to consider the question whether the Assembly,
which in very special circumstances was winding up the League,
was justified in rejecting those awards. The cases adjudicated upon
by the Tribunal of the League, and the circumstances in which they
arose, are different from those which led to the request for this
Opinion. Moreover, the cases arose under the Statute of the
Administrative Tribunal of the League, and not under the Statute
of the Administrative Tribunal of the United Nations, and the
Assembly was acting under the Covenant and not under the
Charter.

In view of the complete lack of identity between the two
situations, and of the conclusions already drawn by the Court
from the Charter and the Statute of the Administrative Tribunal
of the United Nations and other relevant instruments and records,
the Court cannot regard the action of the Assembly of the League
in 1946 as an applicable precedent or as an indication of the
intention of the General Assembly when the Statute of the Admin-
istrative Tribunal was adopted in 1940.

*
* *

The Court has accordingly arrived at the conclusion that the
first Question submitted to it must be answered in the negative.
The second Question does not therefore call for consideration.

*
* *

For these reasons,

having regard to the Statute of the United Nations Admin-
istrative Tribunal and to any other relevant instruments and to
the relevant records,

THE COURT IS OF OPINION,

by nine votes to three,

that the General Assembly has not the right on any grounds to
refuse to give effect to an award of compensation made by the
Administrative Tribunal of the United Nations in favour of a
staff member of the United Nations whose contract of service
has been terminated without his assent.

19
63 AWARDS OF ADMIN. TRIBUNAL (OPINION OF I3 VII 54)

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this thirteenth day of July,
one thousand nine hundred and fifty-four, in two copies, one of
which will be placed in the archives of the Court and the other
transmitted to the Secretary-General of the United Nations.

(Signed) Arnold D. McNatrr,

President.

(Signed) GARNIER-COIGNET,

Deputy-Registrar.

Judge Winrarski, while voting in favour of the Opinion of the
Court, avails himself of the right conferred on him by Articles 57
and 68 of the Statute to append a statement of his separate opinion.

Judges ALVAREZ, HACKWORTH and LEVI CARNEIRO declare that
they do not share the Court’s Opinion and, availing themselves
of the right conferred on them by Articles 57 and 68 of the Statute,
append thereto statements of their dissenting opinions.

(Initialled) A. D. MCN.

(Initialled) G.-C.

20
